Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered July 28, 1995, convicting him of burglary in the second degree and petit larceny, after a non-jury trial, and imposing sentence. .
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We find the defendant’s remaining contention to be unpreserved for appellate review and without merit. Miller, J. P., Ritter, Thompson and Krausman, JJ., concur.